Citation Nr: 1103250	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  08-13 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent for 
chronic nephritis, to include coronary artery disease and 
hypertension, from October 17, 2005, to May 25, 2010.

2.  Entitlement to a disability rating higher than 60 percent for 
chronic nephritis, to include coronary artery disease and 
hypertension.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1950 to October 
1951.

This appeal to the Board of Veterans' Appeals (Board) is from a 
May 2007 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which 
denied the Veteran's claim for an increased rating for his 
nephritis.

In support of his claim, the Veteran testified at the RO's office 
in St. Petersburg, Florida (Travel Board hearing) held before the 
undersigned Veterans Law Judge (VLJ) in November 2009.  

In April 2010 the Board added the TDIU issue to the Veteran's 
appeal in accordance with Rice v. Shinseki, 22 Vet. App. 447 
(2009), and then remanded the two claims for additional 
development to the Appeals Management Center (AMC) in Washington, 
D.C.  That development having been completed, the claims have 
been returned to the Board and are now ready for appellate 
disposition.

The AMC has since considered additional evidence during the 
pendency of this appeal and issued another decision in August 
2010.  The August 2010 rating decision increased the rating for 
the nephritis to 60 percent, retroactively effective from May 26, 
2010, the date of a VA examination that reflected findings 
sufficient to establish entitlement to a higher evaluation.  The 
Veteran has continued to appeal, requesting an even higher rating 
both before and after May 26, 2010.  See AB v. Brown, 6 Vet. App. 
35, 38-39 (1993) (indicating the Veteran is presumed to be 
seeking the highest possible rating unless he expressly indicates 
otherwise).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From October 17, 2005, to May 25, 2010, the Veteran's 
nephritis was manifested by constant albuminuria with some edema.

2.  Throughout the appeal period the Veteran's nephritis has 
never been manifested by persistent edema and albuminuria with 
blood urea nitrogen (BUN) 40 to 80mg%; or, creatinine 4 to 8mg%; 
or, generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion.

3.  The evidence on file fails to show that the Veteran's 
service-connected nephritis currently exhibits objective and 
subjective manifestations that that would be consistent with a 
disability rating higher than 60 percent.  

4.  The May 2010 VA examiner determined that the Veteran's 
service-connected disability does not preclude him from 
maintaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating of 60 
percent, but no higher, for the nephritis between October 17, 
2005 and May 25, 2010, are met  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.115b, Diagnostic Code (DC) 
7502 (2010).  

2.   The criteria for a disability rating higher than 60 percent 
for the nephritis since May 26, 2010 are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.115b, DC 
7502 (2010).  

3.  The criteria are not met for a TDIU.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 
4.16, 4.18, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In regards to the Veteran's nephritis claims, the Board finds 
that the content requirements of a duty to assist notice letter 
have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Letters from the RO dated in November 2006 and 
January 2007 provided the Veteran with an explanation of the type 
of evidence necessary to substantiate his increased rating 
claims, as well as an explanation of what evidence was to be 
provided by him and what evidence the VA would attempt to obtain 
on his behalf.  These letters were provided prior to the initial 
adjudication of the Veteran's claims in May 2007.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  

The Board notes that the Veteran did not receive a VCAA notice 
letter pertaining to his claim for entitlement to a TDIU.  
However, the Veteran was advised of such elements in a August 
2010 supplemental statements of the case (SSOC), and neither the 
Veteran nor his representative have argued that he was prejudiced 
by any defect in the notice he was provided.  Moreover, the 
record establishes that the Veteran had actual knowledge of the 
elements to substantiate his TDIU claim.  Here, the Veteran has 
been represented throughout his appeal by an accredited service 
organization, Florida Department of Veterans Affairs, which 
therefore presumably is well aware of the requirements for 
establishing entitlement to a TDIU.  The Veteran and his 
representative also testified at a Travel Board hearing in 
November 2009, making specific arguments as to why a 100 percent 
rating should be granted for the Veteran's only service-connected 
disability of nephritis.   The Veteran stated that that he was 
forced to take an early retirement from his employment due to his 
service-connected chronic nephritis, to include coronary artery 
disease and hypertension.  Thus, the Veteran and his 
representative understood the requirements for obtaining this VA 
benefit.  

Accordingly, the Board finds that the essential fairness of the 
adjudication was not affected by any defects in the notice 
provided in this case, and no further notice is needed.  See 
Shinseki v. Sanders, 129 S. Ct. 1696, 1705-6 (2009) 
(determinations concerning harmless error should be made on a 
case-by-case basis, and the claimant has the burden of showing 
prejudice); Sanders v. Nicholson, 487 F.3d 881, 889 (2007) 
(setting forth factors for determining whether a VCAA notice 
error affected the essential fairness of the adjudication; 
reversed on other grounds by Shinseki, 129 S. Ct. at 1705-6); 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 46-48 (2008) (same; 
reversed on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009)).

Recent letters dated in June 2008 and April 2010 also informed 
the Veteran of the downstream disability rating and effective 
date elements of his claims.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Since providing that additional notice, the 
AMC has gone back and readjudicated his claims in the November 
2008 and August 2010 SSOCs based on any additional evidence 
received in response to those additional notices and since the 
initial rating decision at issue and statement of the case (SOC).  
This is important to point out because if there was no VCAA 
notice provided prior to the initial adjudication of the claims, 
or for whatever reason the notice provided was inadequate or 
incomplete, this timing error may be effectively "cured" by 
providing any necessary notice and then going back and 
readjudicating the claims, including in a SOC or SSOC, such that 
the intended purpose of the notice is not frustrated and the 
Veteran is given ample opportunity to participate effectively in 
the adjudication of his claims.  In other words, this timing 
error in the provision of the notice is ultimately 
inconsequential and, therefore, at most nonprejudicial, i.e., 
harmless error.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Therefore, the Board finds that VA has no outstanding duty to 
inform the Veteran that any additional information or evidence is 
needed.

VA also has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues has been obtained.  His STRs and post-
service VA and private treatment records have been obtained.  He 
was afforded the opportunity for a personal hearing.  The Board 
does not have notice of any additional relevant evidence that is 
available but has not been obtained.  He has been afforded VA 
examinations.  The reports of those evaluations contain all 
findings needed to properly evaluate his disability.  38 C.F.R. 
§ 4.2.  For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claims.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.

The Board is also satisfied as to substantial compliance with its 
April 2010 remand directives.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  
This included scheduling the Veteran for additional VA 
examinations - which he had in May 2010, and, then 
readjudicating his claims - which was done in the August 2010 
SSOC.  

Nephritis Claim

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate DCs.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the present 
level of disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  A more recent decision of the Court, 
however, has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider whether the rating should be "staged."  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of a staged 
rating would be necessary.  The relevant temporal focus for 
adjudicating the level of disability of an increased rating claim 
is from the time period one year before the claim was filed - 
so, here, October 17, 2005, until VA makes a final decision on 
the increased rating claims.  See Hart, 21 Vet. App. at 505.  See 
also 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2010).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of his disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization such as to render impractical 
the application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2010).

The Veteran asserts that he is entitled to a higher rating for 
his service-connected nephritis, currently evaluated as 30 
percent disabling from October 17, 2005, to May 25, 2010, and 60 
percent disabling since May 26, 2010, under 38 C.F.R. 
§ 4.115b, DC 7502. 

DC 7502 refers to chronic nephritis.  Under this DC, the rater is 
instructed to rate the disability under renal dysfunction.  Under 
renal dysfunction, albumin constant or recurring with hyaline and 
granular casts or red blood cells; or, transient or slight edema 
or hypertension that is at least 10 percent disabling under DC 
7101 warrants a 30 percent rating.  Constant albuminuria with 
some edema; or, definite decrease in kidney function; or, 
hypertension that is at least 40 percent disabling under DC 7101 
warrants a 60 percent rating.  Persistent edema and albuminuria 
with blood urea nitrogen (BUN) 40 to 80mg%; or, creatinine 4 to 
8mg%; or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion 
warrants an 80 percent rating.  If the chronic nephritis requires 
regular dialysis, or precludes more than sedentary activity from 
one of the following: persistent edema and albuminuria; or, BUN 
more than 80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, especially 
cardiovascular, the Veteran is awarded a 100 percent rating.  
38 C.F.R. § 4.115a.

38 C.F.R. § 4.115 states that in the event that chronic renal 
disease has progressed to the point where regular dialysis is 
required, any coexisting hypertension or heart disease will be 
separately rated.

DC 7101 provides ratings for hypertensive vascular disease 
(hypertension and isolated systolic hypertension).  Hypertensive 
vascular disease with diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control, is rated 10 percent disabling.  
Hypertensive vascular disease with diastolic pressure 
predominantly 110 or more, or; systolic pressure predominantly 
200 or more, is rated 20 percent disabling.  Hypertensive 
vascular disease with diastolic pressure predominantly 120 or 
more is rated 40 percent disabling.  Hypertensive vascular 
disease with diastolic pressure predominantly 130 or more is 
rated 60 percent disabling.  Note (1) to DC 7101 provides that 
hypertension or isolated systolic hypertension must be confirmed 
by readings taken two or more times on at least three different 
days.  For purposes of this section, the term hypertension means 
that the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  Note (2) provides 
that hypertension that is due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, is 
to be rated as part of the condition causing it rather than by a 
separate rating.  Note (3) to DC 7101 provides that hypertension 
is to be rated separately from hypertensive heart disease and 
other types of heart disorders.  38 C.F.R. § 4.104.  

In applying these criteria to the facts of this case, the Board 
notes that in December 2006, the Veteran was afforded a VA 
examination to assess his nephritis.  At this examination, a 
urinalysis was performed, which showed that the Veteran had "two 
plus protein."  The VA examiner diagnosed the Veteran with 
proteinuria.  Additionally, the VA examiner reported that the 
Veteran has mild edema.  The VA examiner also reported that the 
Veteran was in no apparent distress and was slightly overweight.  
Based on the results of a urinalysis, the Veteran's BUN was 34 
mg%; and his creatinine was 1.7 mg%.

These findings are also documented in the VA and private 
outpatient treatment records that the Veteran has submitted.  The 
records reflect that the Veteran has constant albuminuria with 
some edema.  

Thus, based on these and other finding documented by the medical 
records, the Board finds that the Veteran is entitled to a rating 
of 60 percent for his nephritis from October 17, 2005, to May 25, 
2010.  38 C.F.R. § 4.71a, DC 7502.

During the May 2010, VA examination to assess the current 
severity of his nephritis, the Veteran reported no weight 
changes.  The VA examiner determined that the Veteran was in no 
distress, and appeared well-nourished.   His weight was recorded 
as 242 pounds and his height 71 inches.  Blood pressure was 
144/66.  The Veteran did not display symptoms of anorexia, 
lethargy, or weakness.  The Veteran had no obvious shortness of 
breath and his speech was normal.  Based on the results of a 
urinalysis, the Veteran's BUN was 23 mg%; and his creatinine was 
1.5 mg%.

The VA and private outpatient treatment records do not provide 
contrary findings to that of the VA examinations.

Additionally, at the May 2010 VA examination, the Veteran 
indicated that his nephritis did not require regular dialysis.  
Thus, the Board cannot rate the Veteran's hypertension and heart 
disease separately.  38 C.F.R. § 4.115.

The next higher rating of 80 percent is not warranted before or 
after May 2010.  The evidence of record does not establish that 
the Veteran's nephritis has caused persistent edema and 
albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion - the 
requirements for the next higher rating of 80 percent.  38 C.F.R. 
§ 4.71a, DC 7502.

In making this decision, the Board has also considered the 
Veteran's lay statements, including his testimony at a personal 
hearing.  Specifically, in a June 2010 statement, the Veteran 
expressed the opinion that he meets the requirements for the 100 
percent - specifically, "precluding more than sedentary activity 
from markedly decreased function of other organ systems, 
especially cardiovascular."  

The Board acknowledges that the Veteran is competent, even as a 
layperson, to attest to factual matters of which he has first-
hand knowledge, e.g., an injury in service.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  The Federal Circuit has 
held that lay evidence is one type of evidence that must be 
considered, and that competent lay evidence can be sufficient in 
and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  Although the Veteran is competent to report 
that his service-connected nephritis precludes more than 
sedentary activity, the Board must still weigh his lay statements 
against the medical evidence of record.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  

In making this credibility determination, the Board does not find 
the Veteran's statements to be competent and/or credible evidence 
as it pertains to medical matters, since there is no medical 
evidence in the claims file to support the Veteran's contention 
that his nephritis precludes more than sedentary activity because 
of a markedly decreased function of other organ systems, 
especially cardiovascular.  

It is important to point out that the Board does not find that 
the Veteran's lay statements lack credibility merely because they 
are unaccompanied by contemporaneous medical evidence.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), quoting 
Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence.").  Rather, the Veteran's 
statements are found to be incredible because they are 
inconsistent with the objective evidence of record.  

The Veteran's lay testimony concerning the severity of his 
nephritis is unsubstantiated and, thus, probatively outweighed by 
the objective medical findings to the contrary.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1991); Davidson, 581 F.3d at 1313; 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr 
v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 38 C.F.R. § 
3.159(a)(2); Rucker v. Brown, 10 Vet. App. 67 (1997); Layno, 6 
Vet. App. at 469 (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).  See, too, Buchanan, 451 F.3d at 1335 
(indicating the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence).

Based on the totality of the record, the Board finds that the 
Veteran's nephritis has never met the requirements for an 80 
percent rating and specifically since one year prior to filing 
his claim, so the Board cannot "stage" his rating.  Hart, 21 
Vet. App. at 505.

For the above reasons and bases, the preponderance of the 
evidence is against the Veteran's claim for a rating higher than 
60 percent - in turn meaning there is no reasonable doubt to 
resolve in his favor and his claim must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).

Extraschedular Evaluation

The Court has clarified the analytical steps necessary to 
determine whether referral for extra-schedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluation for the 
service-connected disability is inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as "governing norms".  Third, if the rating 
schedule is inadequate to evaluate the Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1).

In this case, the Veteran's symptomatology and limitation in 
occupational functioning for his service-connected nephritis is 
reasonably contemplated by the rating schedule under the first 
prong of the analysis.  Id.  The rating schedule is not shown to 
be inadequate to evaluate the Veteran's disability picture and 
there is no support for a conclusion that there is marked 
interference with employment.  In fact, a VA examiner in 2010 
concluded that it is less likely as not (less than 50/50 
probability) that the Veteran is unemployable due to his service-
connected nephritis, to include coronary artery disease, 
hypertension, and renal insufficiency.  
Accordingly, an extra-schedular consideration is not warranted in 
this circumstance. 


TDIU Claim

Total disability is considered to exist when there is any 
impairment in mind or body that is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis of 
individual unemployability, that is, when the disabled person is, 
in the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  

If there is only one service-connected disability, it must be 
rated at 60 percent or more; if there are two or more service-
connected disabilities, at least one disability must be rated at 
40 percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.  Individual 
unemployability must be determined without regard to any non-
service connected disabilities or the Veteran's advancing age.  
38 C.F.R. §§ 3.341(a), 4.19 (2010); Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  

Based on this record and evidence, it is clear that the Veteran 
meets the percentage requirements for consideration of a total 
evaluation under 38 C.F.R. § 4.16(a).  The Veteran is currently 
service-connected for nephritis, rated as 60 percent disabling.  
By way of application of the combined ratings table, the 
Veteran's combined rating is 60 percent.  38 C.F.R. § 4.25 
(2010).  

The Board must now consider whether the competent evidence 
otherwise demonstrates that the Veteran is unable to secure or 
follow a substantially gainful occupation due to his service-
connected disability.
  
The Board finds that the Veteran's service-connected disability 
does not render him unable to obtain or maintain substantially 
gainful employment.  In May 2010, the Veteran was provided a VA 
compensation examination.  At this examination, the Veteran 
indicated that he uses the Nitro medication daily due to his 
angina.  The Veteran stated that he can only walk short distances 
and cannot perform any labor.  

The VA examiner concluded that it is less likely as not (less 
than 50/50 probability) that the Veteran is unemployable due to 
his service-connected nephritis, to include coronary artery 
disease, hypertension, and renal insufficiency.  The VA examiner 
determined that the Veteran can most likely perform sedentary 
tasks or deskwork.  The VA examiner based his rationale on a 
review of the claims file and a physical examination of the 
Veteran.  At the examination, according to the VA examiner, the 
Veteran had no obvious shortness of breath and his speech was 
normal.  He ambulated at a steady slow pace with no obvious 
distress.  There is no positive evidence to the contrary of this 
opinion. 

In addition to the medical evidence, the Board has also 
considered the Veteran's lay statements, including testimony 
presented at a personal hearing.  

Specifically, at his recent November 2009 Travel Board hearing, 
the Veteran stated that that he was forced to take an early 
retirement from his employment due to his service-connected 
chronic nephritis, to include coronary artery disease and 
hypertension.  Specifically, the Veteran described two heart 
attacks he suffered prior to his early retirement.  The Veteran 
also indicated that he is currently unemployed.  

The Board acknowledges that the Veteran is competent, even as a 
layperson, to attest to factual matters of which he has first-
hand knowledge, e.g., an injury in service.  See Washington, 19 
Vet. App. at 368.  The Federal Circuit has held that lay evidence 
is one type of evidence that must be considered, and that 
competent lay evidence can be sufficient in and of itself.  
Buchanan, 451 F.3d at 1335.  Although the Veteran is competent to 
report that his service-connected nephritis renders him 
unemployable, the Board must still weigh his lay statements 
against the medical evidence of record.  See Layno, 6 Vet. App. 
at 465.  In making this credibility determination, the Board does 
not find the Veteran's statements concerning his employability to 
be credible, since the May 2010 VA examiner determined that the 
Veteran's service-connected disability does not prevent him from 
employment following a physical examination of the Veteran and a 
review of the claims file.  

As indicated earlier, the Board does not find that the Veteran's 
lay statements lack credibility merely because they are 
unaccompanied by contemporaneous medical evidence, but rather 
because they are inconsistent with the evidence of record.  There 
is no evidence that would contradict the VA examiner's opinion.

The Board places greater probative value on the medical evidence, 
which shows that the Veteran's service-connected disability does 
not render him unable to obtain or maintain substantially gainful 
employment.  Consequently, the Board finds that the preponderance 
of the evidence is against the Veteran's claim of entitlement to 
a TDIU.  As the preponderance of the evidence is against his 
claim, the doctrine of reasonable doubt is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the 
appeal is denied.


ORDER

A 60 percent disability rating is granted for chronic nephritis, 
to include coronary artery disease and hypertension, from October 
17, 2005, to May 25, 2010.  This award is subject to the laws and 
regulations governing the payment of VA compensation benefits.

An increased rating higher than 60 percent for chronic nephritis, 
to include coronary artery disease and hypertension after May 25, 
2010 is denied.

The claim of entitlement to a TDIU is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


